This action is in response to the amendment filed 10 December 2020.  Claims 1, 3, 4, 7, 9-11, 14, 16-20 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-5, 9-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killian et al. (US 10,002,115 B1) in view of Wesley et al. (US 2014/0304326 A1).

Claim 1: Killian discloses a computer-implemented method comprising: 
processing, by a client device that executes an application, a request from the application to load a document comprising content for display on the client device, a server receives a request from a client device for a web page (C. 5, L. 46-51) from a web browser hosted on the client (C. 31, L. 18-28), a server receives a web page request from a client device, e.g. from the web browsing client (C. 32, L. 27-30) comprising web browser components (C. 33, L. 16-18) The application is the web browser and the web browser requests web page data from a server 
the content comprising a first portion and a second portion, the webpage can be split into a first part and a second part (C. 31, L. 32-38); 
rendering, by the client device, at least the first portion of the content, the first part is rendered by the network computing and storage provider (C. 31, L. 38-41), the client computing device locally renders the second part of the web page resources . 

Killian does not disclose determining, by the client device, a prioritization of the content such that the first portion of the content has a higher priority than the second portion of the content; determining, by the client device and based on the prioritization of the content, that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by a remote device, as disclosed in the claims.  However, in the same field of invention, Wesley discloses policies determine whether a native desktop executing on a user device invokes a native (local) or remote application to be used to access data depending on state information associated with the user device (P. 0127) That is, a policy may determine that a desktop assigns priority to certain native (local) applications over remote applications for .  Therefore, considering the teachings of Killian and Wesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining, by the client device, a prioritization of the content such that the first portion of the content has a higher priority than the second portion of the content; determining, by the client device and based on the prioritization of the content, that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by a remote device with the teachings of Killian.  One would have been motivated to combine determining, by the client device, a prioritization of the content such that the first portion of the content has a higher priority than the second portion of the content; determining, by the client device and based on the prioritization of the content, that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by a remote device with the teachings of Killian in order to provide the appropriate resources to data given higher priority over data with a lower priority to ensure that the higher priority data is processed in a more efficient manner (Wesley: Paragraph 0163).

Killian does not disclose sending, by the client device and to the remote device, a request to render only the second portion of the content, as disclosed in the claims.  However, Killian discloses a client device requests a web page from a server and he server can split the web page resources into a first portion (e.g., a first part) and a second portion (e.g., a .  Wesley discloses causing a remoted application to be presented on the mobile device if a native viewing application is unavailable (P. 0121) sending a request to open a remote application (P. 0159).  Therefore, considering the teachings of Killian and Wesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine sending, by the client device and to the remote device, a request to render only the second portion of the content with the teachings of Killian and Wesley.  One would have been motivated to combine sending, by the client device and to the remote device, a request to render only the second portion of the content with the teachings of Killian and Wesley in order to provide for maximum flexibility and efficiency to the client device by allowing the client to open a remote application when appropriate, so that the client can notify the server if the client is configured for hybrid rendering.

Killian does not disclose responsive to the client device receiving the rendered second portion of the content from the remote device within a particular period of time, compositing, by the client device, the rendered first portion of the content and the rendered second portion of the content for display by the application on the client a browsing session may be terminated due to a time-out (C. 27, L. 45-55) and Wesley discloses an inactivity timeout may be implemented, wherein after a policy-defined period of inactivity, a user session is terminated (P. 0097) a client device may initiate locally caching of a remote desktop and one or more files associated with the remote desktop (P. 0169) and a timer is started (P. 0169) if the time expires, then a determination is made if a connection to the remote storage is available (P. 0170) and if there is no connection available, then the timer is restarted (P. 0172), if the time has not expired, then the client device presents the native desktop including an arrangement of one or more elements representing the remote desktop (P. 0173) That is, it is known that if a user requests data from a remote source and the data is not transmitted or is not available within a time-out period, then the transmission times out, furthermore, Wesley explicitly discloses that if remote elements of a desktop are transmitted to a client within a time-out period, then the remote elements are presented, but if the remote elements are not transmitted, then the connection is checked and the timer may be reset.  Therefore, considering the teachings of Killian and Wesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine responsive to the client device receiving the rendered second portion of the content from the remote device within a particular period of time, with the teachings of Killian and Wesley.  One would have been motivated to combine responsive to the client device receiving the rendered second portion of the content from the remote device within a particular period of time, compositing, by the client device, the rendered first portion of the content and the rendered second portion of the content for display by the application on the client device with the teachings of Killian and Wesley in order to provide for maximum flexibility and efficiency to the client device by allowing the client to open a remote application when appropriate, so that the client can notify the server if the client is configured for hybrid rendering.

Claim 2.    Killian and Wesley disclose the method of Claim 1, and Killian further discloses:
assigning, by the client device, rendering of the first portion of the content to a first process of the application, a first processing pipeline (path) for the first part (Column 32, Lines 36-40), the client device implements a continuation of the two pipelines to process the received layers (Column 32, Lines 60 – Column 33, Lines 3), and 
rendering of the second portion of the content to a second process of the application, wherein sending the request and receiving the rendered second portion of the content is conducted by the second process, a second processing pipeline (path) for the second part (Column 32, .

Claim 3.    Killian and Wesley disclose the method of Claim 1, and Killian further discloses the request sent to the remote device to render only the second portion of the content comprises information regarding the client device that is usable by the remote device to determine at least an output format of the rendered second portion of the content, the content provider may select the type of content, ordering of content, or version of content according to the requirements of the requesting client computing device and resources available to the client computing device (Column 9, Lines 5-13) where the network computing component instantiates the browsing session based on client computing device information included in the browse session request including a device type or browser type, a device screen resolution, a browser display area, or other information defining the display preferences or capabilities of the client computing device (Column 16, Lines 37-45), a request for the web page can be received from a client device, and identified for hybrid rendering based on client device support for hybrid rendering (e.g., due to the client device running web browser software that supports hybrid rendering) (Column 37, Lines 14-18) The request sent by the client device to the server and requesting .

Claim 4.    Killian and Wesley disclose the method of Claim 3, and Killian further discloses the information regarding the client device comprises information identifying resources available to the client device, software operating on the client device, and a requested output format for the rendered second portion of the content, the content provider may select the type of content, ordering of content, or version of content according to the requirements of the requesting client computing device and resources available to the client computing device (Column 9, Lines 5-13) where the network computing component instantiates the browsing session based on client computing device information included in the browse session request including a device type or browser type, a device screen resolution, a browser display area, or other information defining the display preferences or capabilities of the client computing device (Column 16, Lines 37-45), the network computing and storage provider sends the second part of the web page in a format that can be rendered at the client computing device (Column 31, Lines 44-54), a request for the web page can be received from a client device, and identified for hybrid rendering based on client device support for hybrid rendering (e.g., due to the client device running web browser software that supports hybrid rendering).

Claim 5.    Killian and Wesley disclose the method of Claim 1, and Killian further discloses the first portion of the content is provided by a first website, and wherein the second portion of the content is provided by a second website, the client device can obtain web page resources associated with the placeholder layers from sources other than the server environment (e.g., from content providers other than the server environment, such as from other web servers) (Column 33, Lines 23-27).

Claim(s) 9, 10, 11, 12 is/are directed to system (comprising a memory comprising instructions and a processor configured to execute the instructions) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 1 (and further including the limitations of Claim 2, 3, 4, 5, and is/are rejected with the same rationale.

Claims 16-19 are directed to machine-readable storage medium (comprising machine-readable instructions for causing at least one processor of a client device to perform operations) claims similar to the method claims of Claims 1, 3-5 and are rejected with the same rationale.

Claim(s) 6-8, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killian (US 10,002,115 B1) in view of Wesley et al. (US 2014/0304326 A1) and further in view of Weisberg et al. (US 2008/0288349 A1).

requesting content in a web browser hosted on the client (Column 31, Lines 18-28), the web page sent by the network computing and storage provider includes place holders for content and the network computing and storage provider sends the second part of the web page in a format that can be rendered at the client computing device (Column 31, Lines 44-54).  However, Killian and Wesley do not disclose the rendered second portion of the content is displayed in at least one iframe within the webpage, as disclosed in the claims.  However, in the same field of invention, Weisberg discloses loading and displaying content into an iFrame of a webpage (Paragraph 0083).  Therefore, considering the teachings of Killian, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the rendered second portion of the content is displayed in at least one iframe within the webpage with the teachings of Killian and Wesley.  One would have been motivated to combine the rendered second portion of the content is displayed in at least one iframe within the webpage with the teachings of Killian and Wesley in order to allow Killian to make full use of current web browsing and web page display and rendering technologies and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a 

Claim 7.    Killian and Wesley disclose the method of Claim 1, but do not disclose the second portion of the content comprises an advertisement, as disclosed in the claims.  However, in the same field of invention, Weisberg discloses one or more advertisements (Paragraph 0021), the web page contains the advertisement (Paragraph 0072), a request is made to load an advertisement from a third party ad serving vendor (Paragraph 0073), loading the webpage (Paragraph 0073), the chat ad presented in an iFrame (Paragraph 0083).  Therefore, considering the teachings of Killian, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the second portion of the content comprises an advertisement with the teachings of Killian and Wesley.  One would have been motivated to combine the second portion of the content comprises an advertisement with the teachings of Killian and Wesley in order to allow Killian to implement an interface with as large a set of web content as possible as advertisements are commonly displayed on web pages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  

further based on determining, by the client device at least one of: the client device will take longer to render the advertisement than the remote device will take to render the advertisement and provide the rendered advertisement to the client device; the advertisement is not interactive; or the client device is determined to have insufficient resources to commit to rendering of the advertisement, as disclosed in the claims.  However, Killian discloses, where the network computing component instantiates the browsing session based on client computing device information included in the browse session request including a device type or browser type, a device screen resolution, a browser display area, or other information defining the display preferences or capabilities of the client computing device (Column 16, Lines 37-45), the server can determine which web page resources would consume less bandwidth as composited layers versus a format allowing local rendering at the client (e.g., original HTML, JavaScript, text, images, etc.) and choose composited layers or local rendering for particular web page resources in order to reduce or minimize bandwidth utilization (Column 35, Lines 62 – Column 36, Lines 3), a request for the web page can be received from a client device, and identified for hybrid rendering based on client device support for hybrid rendering (e.g., due to the client device running web browser software that supports hybrid  and Wesley discloses causing a remoted application to be presented on the mobile device if a native viewing application is unavailable (P. 0121) sending a request to open a remote application (P. 0159), particular files may be cached based on user preferences, space and/or bandwidth limitations, one or more algorithms, and/or other factors (P. 0163) Wesley discloses that if a native application needed to render the required data, then a remote application is used to render the data.  Therefore, considering the teachings of Killian, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by the remote device is further based on determining, by the client device at least one of: the client device will take longer to render the advertisement than the remote device will take to render the advertisement and provide the rendered advertisement to the client device; the advertisement is not interactive; or the client device is determined to have insufficient resources to commit to rendering of the advertisement with the teachings of Killian, Wesley and Weisberg.  combine determining that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by the remote device is further based on determining, by the client device at least one of: the client device will take longer to render the advertisement than the remote device will take to render the advertisement and provide the rendered advertisement to the client device; the advertisement is not interactive; or the client device is determined to have insufficient resources to commit to rendering of the advertisement with the teachings of Killian, Wesley and Weisberg in order to provide for maximum flexibility and efficiency to the client device by allowing the client to monitor its resources, rather than a server having to monitor a plurality of clients, so that the client can notify the server if the client is configured for hybrid rendering.

Claim 8.    Killian and Wesley disclose the method of Claim 1, and Killian further discloses the second portion of the content comprises 
the document comprises a webpage, the application comprises a web browser, a server receives a request from a client device for a web page (Column 5, Lines 46-51) from a web browser hosted on the client (Column 31, Lines 18-28), the method further comprising:
assigning, by the client device, rendering of the first portion of the content to a first process of the application, a first processing pipeline (path) for the first part (Column 32, Lines 36-40), the client device implements a continuation of the two pipelines to .

Killian does not disclose a plurality of advertisements, and each of the plurality of advertisements is displayed in a respective iframe of the webpage, as disclosed in the claims.  However, in the same field of invention, Weisberg discloses one or more advertisements (Paragraph 0021), the web page contains the advertisement (Paragraph 0072), a request is made to load an advertisement from a third party ad serving vendor (Paragraph 0073), loading the webpage (Paragraph 0073), the chat ad presented in an iFrame (Paragraph 0083).  Therefore, considering the teachings of Killian, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a plurality of advertisements, and each of the plurality of advertisements is displayed in a respective iframe of the webpage with the teachings of Killian and Wesley.  One would have been motivated to combine a plurality of advertisements, and each of the plurality of advertisements is displayed in a respective iframe of the webpage with the teachings of Killian and Wesley in order to allow Killian to implement an interface with as large a set of web content as possible as advertisements are commonly displayed on web pages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of 

Killian does not disclose rendering of each of the plurality of the advertisements to additional processes of the application, wherein sending the request and receiving the rendered second portion of the content is conducted for each of the plurality of the advertisements by a respective one of the additional processes, as disclosed in the claims.  However, Weisberg discloses performing plural processes, a specific process or uploading advertisements based on one or more rules (Paragraph 0061), as the web page loads a request is made to load an advertisement (Paragraph 0073).  Therefore, considering the teachings of Killian, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine rendering of each of the plurality of the advertisements to additional processes of the application, wherein sending the request and receiving the rendered second portion of the content is conducted for each of the plurality of the advertisements by a respective one of the additional processes with the teachings of Killian, Wesley and Weisberg.  One would have been motivated to combine rendering of each of the plurality of the advertisements to additional processes of the application, wherein sending the request and receiving the rendered second portion of the content is conducted for each of the plurality of the advertisements by a respective one of the additional processes with the teachings of Killian, Wesley and Weisberg in order to allow Killian to implement an interface with as large a set of web content as possible as advertisements are 

Claim(s) 13-15 is/are directed to system (comprising a memory comprising instructions and a processor configured to execute the instructions) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 6-8 and is/are rejected with the same rationale.

Claim 20 is directed to a machine-readable storage medium (comprising machine-readable instructions for causing at least one processor of a client device to perform operations) claim similar to the method claim of Claims 6 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the independent claims are directed primarily to assigning different priorities to the first and second portions of content and rendering the portions 
Wesley discloses policies determine whether a native desktop executing on a user device invokes a native (local) or remote application to be used to access data depending on state information associated with the user device.  That is, a policy may determine that a desktop assigns priority to certain native (local) applications over remote applications for specific tasks and for other tasks, remote applications are given priority.  A remote application is presented on the mobile device if a native viewing application is unavailable and a request is sent to open a remote application.  An inactivity timeout may be implemented, wherein after a policy-defined period of inactivity, a user session is terminated.  A client device may initiate locally caching of a remote desktop and one or more files associated with the remote desktop, and then a timer is started.  If the time expires, then a determination is made if a connection to the remote storage is available and if there is no connection available, then the timer is restarted.  If the time has not expired, then the client device presents the native desktop including an arrangement of one or more elements representing the remote desktop.  That is, it is known that if a user requests data from a remote source and the data is not transmitted or is not available within a time-out period, then the transmission times out, furthermore.  Wesley explicitly discloses that if remote elements of a desktop are transmitted to a client within a time-out period, then the remote elements are presented, but if the remote elements are not transmitted, then the connection is checked and the timer may be reset.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.H/Examiner, Art Unit 2172                                                                                                                                                                                                        3/2/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177